Citation Nr: 1040324	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The Veteran has a combined disability rating of 90 percent for 
the following service connected disabilities: 60 percent for 
diabetic nephropathy with hypertension, 50 percent for 
posttraumatic stress disorder (PTSD), 30 percent for atrial 
fibrillation, and 20 percent for diabetes mellitus, Type II. 

2. The Veteran's service-connected disabilities do not preclude 
all types of gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A TDIU rating may be assigned upon a showing that a Veteran is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience, but 
age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income 
that does not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census, shall 
not be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Furthermore, a total disability rating may be assigned where the 
combined rating for the Veteran's service-connected disabilities 
is less than total if the disabled Veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an 
extra- schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).

Evidence 

The Veteran has been unemployed since August 2005.  He last 
worked as a retail sales associate at a convenience store.  See 
October 2006 employer statement.  

VA treatment records from approximately 2004 through 2007 are 
available.  However, they do not contain any findings or opinions 
regarding the Veteran's employability.  

As part of his claim, the Veteran underwent a VA examination in 
January 2007.  The examiner reviewed VA records and interviewed 
the Veteran.  He inquired into the Veteran's occupational 
history.  The Veteran reported being terminated from his last 
occupation after arguing with a customer.  He did not return to 
work due to knee pain and the expiration of his driver's license.  
The examiner performed a clinical examination with appropriate 
tests and studies.  After the interview, review of the medical 
records, and clinical examination, he opined that the service 
connected disabilities of diabetes, hypertension, or atrial 
fibrillation, do not preclude gainful employment.  

Analysis

The Veteran contends that an award of TDIU is warranted.  As the 
Veteran is in receipt of a two ratings greater than 40 percent 
with a combined 90 percent disability rating, he meets the 
schedular criteria for consideration of a TDIU.  38 C.F.R. 
§ 4.16(a).  

The only evidence in this matter is the Veteran's assertion that 
he is incapable of gainful employment and the negative opinion 
expressed in the January 2007 VA general medical examination 
report.  The Board must weigh all lay and medical evidence of 
record in making its determination.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Although the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself; the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Id.

At the outset, the Board notes the Veteran's lay statements are 
inconsistent.  The VA examination report reflects that the 
Veteran told the VA examiner that he did not return to work due 
to non-service connected knee pain and the expiration of his 
driver's license.  This lay statement undermines his assertion 
that he is incapable of employment due to service connected 
disabilities.  See Buchanan, supra.  Moreover, the VA examiner 
expressed a negative opinion based upon review of the record and 
clinical examination.  Based on the examiner's qualification as a 
healthcare provider, the Board places high probative value on his 
opinions premised upon careful review of the record, including 
clinical examination and the Veteran's lay reports.  See 
38 C.F.R. § 3.159(a)(1); see Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  

In brief, the Board finds that the preponderance of the evidence 
is against the claim.  The record contains a lay statement by the 
Veteran attributing his unemployment to factors unrelated to his 
numerous service connected disabilities.  See Owens, supra.; 
Buchanan, supra.  The Veteran has not provided additional lay or 
medical evidence that his service connected disabilities are 
responsible for his unemployment.  Lastly, the VA examiner 
expressed a negative opinion that the Board finds highly 
probative due its premise upon clinical examination and prior 
medical history.  For these reasons, the claim for TDIU is 
denied.  38 C.F.R. § 4.16; See id.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a August 2006 letter, 
prior to the date of the issuance of the appealed March 2007 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in January 2007 that was 
fully adequate for the purposes of adjudication.  The VA 
examination report reflect a review of VA records, interview of 
the Veteran, physical examination, and a medical opinion by an 
appropriately qualified healthcare provider.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran asserts that VA did not fulfill 
its duty to assist.  He contends that VA should have recontacted 
his prior employer at the address furnished by him and ensured 
that his employer filled out VA Form 21-4192 (Request for 
Employment Information) sections pertaining to concessions made 
due to age or disability.  The Board finds this contention to be 
without merit.  The record shows that his prior employer 
submitted VA Form 21-4192 confirming the dates of employment and 
wages.  It was signed by an employee with the title of 
"Assistant Controller."  Moreover, the record includes a lay 
statement by the Veteran that he was terminated by this employer 
for arguing with a customer, rather than medical disability.  The 
Veteran has not made any other assertion that he received any 
type of disability concession during employment or was otherwise 
terminated due to medical disability.  The Board finds VA 
fulfilled its duty to assist.   

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A TDIU award is denied.


____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


